DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4, 7-10, 12-17, 19-21 and 24-26 allowed.
The closest relevant art is Geiser et al (2003/0039291) wherein Geiser et al teach a system for removing particulate matter from gas in a discharge chamber of a gas discharge laser (a solution to keep gas discharge lasers clean by means of a gas discharge laser comprising a discharge tube (1 in Fig. 1, paragraph 0009 & 0012), the system comprising a filter in fluid communication with the discharge chamber (distributor tube 9 of discharge tube 1 (chamber) is connected to sintered filter (11) via  a gas conduct line (10 in Fig. 1, paragraph 0042), the filter comprising at least one nonwoven screen (uncleaned gas flows into the sintered (nonwoven) filter (11) and is cleaned therein (Fig. 1, paragraph 0043).  Geiser et al teach the filter being located outside the discharge chamber (sintered filter 11 is located outside discharge tube 1 (chamber) as shown in Fig. 1) and wherein the system additionally comprises at least one port connecting the filter to an interior of the discharge chamber (distributor tube 9 of discharge tube 1 (chamber) is connected to the sintered filter (11) via a gas conduct line 10 (inlet port), Fig. 1, paragraph 0042).  Geiser et al also teach a method of removing particulate matter from gas in a discharge chamber of a gas discharge laser (a method of operating a gas discharge laser where at least a partial amount of the gas is cleaned (paragraph 0025), the method comprising the steps of placing a filter in fluid communication with the discharge chamber (a sintered filter 11 is connected to distributor tube 9 of discharge tube 9 (chamber) via a gas conduit line (10 in Fig. 1, paragraph 0042), the filter comprising at least one nonwoven screen, and flowing the gas over the filter (uncleaned gas flow 14 flows into the sintered (nonwoven) filter 11 and is cleaned therein (Fig. 1, paragraph 0043).  Geiser et al teach the step of locating the filter outside the discharge chamber (the sintered filter here accommodated outside of the discharge tube 1 (chamber), Fig. 1, paragraph 0042) and the step of flowing the gas over the filter comprising flowing gas through at least one port connecting the filter to an interior of the discharge chamber (a partial amount of uncleaned gas is continuously withdrawn and flows as gas flow 14 into the sintered filter 11 through gas conduit line 10 (port), Fig. 1, paragraphs 0041 & 0043).
Claims 2-4, 7-10, 12-17, 19-21 and 24-26 differ from the disclosure of Geiser et al (2003/0039291) in that the associated raised feature of each pore of the nonwoven screen is positioned such that the raised feature is upstream of the pore when the gas is flowing in the first direction or the associated rectangular raised feature of each pore of the nonwoven screen is positioned such that the rectangular raised feature is upstream of the pore when the gas is flowing in the first direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 06, 2022